                Case:20-80014-swd              Doc #:1 Filed: 09/10/19             Page 1 of 16




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

                                        )
In re:                                  )                              Chapter 11
                                        )
INTERLOGIC OUTSOURCING, INC.,           )                              Case No. 19-31445-hcd
IOI PAYROLL SERVICES, INC.,             )
IOI WEST, INC.,                         )                              (Jointly Administered)
LAKEVIEW HOLDINGS, INC.,                )
LAKEVIEW TECHNOLOGY, INC.,              )
MODEARN, INC., and                      )
                           1
TIMEPLUS SYSTEMS LLC,                   )
                                        )
                   Debtors.             )
                                        )
                                        )
INTERLOGIC OUTSOURCING, INC., et al.,   )
                                        )
                   Plaintiffs,          )                              Adv. Proc. No. 19-_____-___
                                        )
                   v.                   )
                                        )
JONES LAW OFFICE LLC,                   )
DSCRIPTION, INC.,                       )
BLUE BYTE TECHNOLOGY SOLUTIONS, LLC, )
LASALLE HOSPITALITY GROUP, INC.,        )
MSJ ELECTRICAL CONTRACTORS, INC.,       )
YENSID JR., LLC d/b/a ACTIVE HEALTH AND )
WELLNESS CENTER,                        )
MKS2, LLC,                              )
M. and S. MANAGEMENT CO., INC.,         )
PERFORMANCE MACHINE TECHNOLOGIES, )
INC.,                                   )
COOL STREAM RV DUCTING INC.,            )
McDOWELL ENTERPRISES, INC.,             )
PRECISION WALL SYSTEMS, INC.,           )
JARPOLE ENTERPRISES, LLC d/b/a FORT     )
WAYNE RECOVERY,                         )
BURNS RENT-ALLS INC.,                   )

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems, LLC
    (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and ModEarn,
    Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
                Case:20-80014-swd            Doc #:1 Filed: 09/10/19            Page 2 of 16




A/CCELERATED SERVICES, LLC,                                   )
AEGEAN RESTAURANT GROUP,                                      )
AEGEAN ESTIATORIO INC.,                                       )
PIETRO’S ITALIAN RESTAURANT,                                  )
PIETRO’S WALNUT PIZZERIA,                                     )
PIETRO’S COAL OVEN PIZZERIA INC.,                             )
PIETRO’S COAL OVEN PIZZERIA,                                  )
CLASSIC STEREO,                                               )
                                                              )
                         Defendants.                          )
                                                              )

              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

         The debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned

jointly administered chapter 11 cases, and as plaintiffs in the above-captioned adversary

proceeding, hereby allege for their Complaint, upon knowledge of their own acts and upon

information and belief as to all other matters, as follows.

                                                Introduction

         1.      The Debtors seek declaratory or, in the alternative, injunctive relief to stay or enjoin

the continued prosecution of a lawsuit (the “Elkhart Litigation”) brought by Defendants

(the “Elkhart Litigation Plaintiffs”) in Elkhart County (Indiana) Superior Court (the “Superior

Court”) against Debtor Interlogic Outsourcing, Inc. (“Interlogic Outsourcing”) and five non-

Debtor individual defendants who are current and former directors, officers, and employees of the

Debtors, including Daniel Wikel, Timothy Daileader, A. Robert O’Brien, Paul McCormick, and

Chuck Tiebout (collectively, the “Individual IOI Defendants”),2 asserting negligence, breach of

contract, tortious interference with a business relationship, fraud, conversion, and constructive

fraud.




2
    At this time, the Debtors are not seeking to stay or enjoin the Elkhart Litigation against Najeeb Khan who was
    also named as an individual defendant.



                                                        2
               Case:20-80014-swd           Doc #:1 Filed: 09/10/19       Page 3 of 16




        2.      By virtue of the chapter 11 filing, the Elkhart Litigation is subject to the automatic

stay under 11 U.S.C. § 362 vis-à-vis Interlogic Outsourcing, Inc. Extending the automatic stay to

the Individual IOI Defendants is critical, as continued prosecution of the Elkhart Litigation would

harm the Debtors’ estate and interfere with the Debtors’ ability to navigate successfully and

efficiently the chapter 11 process for the benefit of all stakeholders, including the Defendants.

Moreover, the naming of the Individual IOI Defendants is merely an attempt by the Elkhart Plaintiffs to

evade the proscriptions and limitations of the automatic stay.

        3.      More specifically, the automatic stay should be extended for four key reasons:

                a)      First, the amended complaint in the Elkhart Litigation contains no specific

        factual allegations against the Individual IOI Defendants. Instead, the amended complaint

        does no more than recite conclusory elements of each cause of action as to the “defendants”

        generally, and, with regard to Individual IOI Defendants Daileader and Wikel, recasts the

        alleged actions of Interlogic Outsourcing from the first complaint as acts against Daileader

        and Wikel in a blatant attempt to plead around the automatic stay and strike at the Debtors’

        assets. These allegations fail to present claims or causes of actions independent of those

        brought against Interlogic Outsourcing and for which the Individual IOI Defendants would

        be independently liable, and thus such claims are stayed under the Bankruptcy Code.

                b)      Second, allowing the Elkhart Litigation to proceed would expose the

        Debtors, including Interlogic Outsourcing, to liabilities under their indemnification

        obligations. The Debtors are obligated to indemnify all of the Individual IOI Defendants

        in the Elkhart Litigation, including for their attorneys’ fees and defense costs. These

        obligations render any potential judgments against the indemnified Individual IOI

        Defendants as judgments against the Debtors. Accordingly, the continuation of the Elkhart




                                                    3
      Case:20-80014-swd          Doc #:1 Filed: 09/10/19         Page 4 of 16




Litigation and the related incurrence of attorneys’ fees by the indemnified Individual IOI

Defendants will deplete the assets of the Debtors’ estate available for potential creditor

distributions. The potential claims under the indemnities are likely significant and would

dilute any creditor recoveries in these chapter 11 cases. The Individual IOI Defendants

have yet to appear in the Elkhart Litigation, but such appearances are due in short order,

and will start the clock on the incurrence of attorneys’ fees for which the Debtors are liable.

       c)      Third, if the Elkhart Litigation continues against the Individual IOI

Defendants, it will distract the Debtors’ current directors, officers, and management from

their responsibilities to manage the proposed chapter 11 process, by virtue of the Elkhart

Litigation Plaintiffs’ discovery of them and through their ongoing participation in the

defense of the claims against them individually. In addition to considering the strategic

and tactical impact of each step in the proceedings, certain of the Debtors’ directors and

officers may be deposed or called upon to testify before the Superior Court. All of these

actions threaten to distract the Debtors’ directors, officers, and management at a time when

their focus on the Debtors’ sale, restructuring process, and claims administration is

paramount.

       d)      Fourth, allowing the Elkhart Litigation to advance against the Individual

IOI Defendants without Debtor Interlogic Outsourcing’s participation risks prejudicing

Interlogic Outsourcing’s opportunity and ability to defend itself against the claims that

have been asserted against it. Should the Elkhart Litigation proceed without Interlogic

Outsourcing (while Interlogic Outsourcing is appropriately protected by the automatic

stay), and should Interlogic Outsourcing thus miss the chance to participate in and contest

items of discovery and fact development, Interlogic Outsourcing may be prejudiced




                                          4
               Case:20-80014-swd        Doc #:1 Filed: 09/10/19       Page 5 of 16




       irreparably, which prejudice will inure to the detriment of the Debtors’ estate and all of

       their stakeholders.

       4.      The Debtors thus file this Complaint and respectfully move the Court to extend the

automatic stay to cover the Individual IOI Defendants in the Elkhart Litigation until the completion

of the Debtors’ chapter 11 cases. In the alternative, the Debtors move the Court to enter an

injunction barring the Elkhart Litigation Plaintiffs from pursuing the Elkhart Litigation for the

same period.

                                     Jurisdiction and Venue

       5.      The United States Bankruptcy Court for the Northern District of Indiana

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. Venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      This adversary proceeding is a core proceeding within the meaning of 28 U.S.C.

§ 157(b).

                                              Parties

       7.      Interlogic Outsourcing is an Indiana corporation with its headquarters and principal

place of business at 1710 Leer Drive, Elkhart, Indiana 46514.

       8.      The Debtors in these chapter 11 cases, along with the last four digits of each

Debtor’s federal tax identification number, include: Interlogic Outsourcing (1273); IOI Payroll

Services, Inc. (1202); TimePlus Systems, LLC (9477); IOI West, Inc. (1405); Lakeview

Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and ModEarn, Inc. (3473). The location

of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.

       9.      The Debtors are directly or indirectly owned by Najeeb Khan.

       10.     According to the complaint filed in the Elkhart Litigation, the Elkhart Litigation

Plaintiffs are individual corporations headquartered within the United States, and each Elkhart


                                                 5
              Case:20-80014-swd          Doc #:1 Filed: 09/10/19        Page 6 of 16




Litigation Plaintiff was allegedly party to a contract with Interlogic Outsourcing for payroll

processing and other related services.

                                 Nature of the Relief Requested

       11.     The Debtors seek a declaration that the prosecution of the Elkhart Litigation against

the Individual IOI Defendants is stayed until completion of the Debtors’ chapter 11 process

pursuant to sections 362(a)(1) and (a)(3) of the United States Bankruptcy Code, 11 U.S.C. §§ 101–

1532 (the “Bankruptcy Code”) and rule 7001(9) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”). In the alternative, the Debtors seek to enjoin prosecution of the Elkhart

Litigation until completion of the Debtors’ chapter 11 process pursuant to section 105 of the

Bankruptcy Code and Bankruptcy Rule 7001(7).

                                            Background

       12.     The Debtors, including Interlogic Outsourcing, provide payroll, payroll tax, and

benefit administration services directly to clients in the United States, as well as through a network

of licensees in the United States and Canada.

I.     The Elkhart Litigation.

       13.     The Elkhart Litigation was originally filed by defendants Jones Law Office LLC,

Dscription, Inc., Blue Bye Technology Solutions, LLC, LaSalle Hospitality Group, Inc., MJS

Electrical Contractors, Inc., Yensid Jr., LLC d/b/a Active Health and Wellness Center, and MKS2,

LLC on August 9 in the Elkhart Superior Court (Cause No. 20D02-1908-PL-000208), against

“Interlogic Intersourcing” and Najeeb Khan. The original plaintiffs asserted violations of Indiana

state law and sought a temporary restraining order against Najeeb Khan, based on, inter alia, events

that occurred during the month of July 2019.

       14.     On August 16, 2019, the Elkhart Superior Court granted a temporary restraining

order against Najeeb Khan.


                                                  6
              Case:20-80014-swd          Doc #:1 Filed: 09/10/19         Page 7 of 16




II.    The Amended Complaint.

       15.     On August 18, 2019, after the Debtors had filed their voluntary petitions for chapter

11 relief, the Elkhart Litigation Plaintiffs filed their Amended Complaint for Damages and

Crossclaim (the “Amended Complaint”).

       16.     The Amended Complaint included a number of additional plaintiffs (named herein

as defendants) and, for the first time, named the Individual IOI Defendants and correctly named

Interlogic Outsourcing as defendants.

       17.     The Elkhart Litigation Plaintiffs allege that Interlogic Outsourcing and the

Individual IOI Defendants improperly removed funds from their bank accounts to pay

payroll-related state and federal taxes, wages, and garnishments, among other things. Interlogic

Outsourcing is allegedly responsible for making required payments to the relevant state and federal

tax authorities, as well as payroll-related payments to the Elkhart Litigation Plaintiffs’ employees.

The Elkhart Litigation Plaintiffs assert that as a result of Interlogic Outsourcing’s actions, however,

certain payments were never made.

       18.     The Elkhart Litigation Plaintiffs assert claims for negligence, breach of contract,

tortious interference with a business relationship, fraud, conversion, and constructive fraud.

       19.     The Elkhart Litigation Plaintiffs seek damages, including treble and punitive

damages for all damages sustained as a result of the wrongdoing alleged. According to the

Amended Complaint, the Elkhart Litigation Plaintiffs are not seeking a temporary restraining order

or preliminary injunctive relief against any defendants other than Najeeb Khan.

       20.     The Elkhart Litigation Plaintiffs also assert a crossclaim against Elkhart Litigation

Plaintiff KeyBank National Association (“KeyBank”) for respondeat superior, conversion,

constructive fraud, and tortious interference with a business relationship.




                                                  7
                Case:20-80014-swd        Doc #:1 Filed: 09/10/19         Page 8 of 16




       21.      The Elkhart Litigation Plaintiffs fail to allege causes of action against the Individual

IOI Defendants independent from those alleged against Interlogic Outsourcing. Instead, the

Elkhart Litigation Plaintiffs recite conclusory elements of each cause of action as to all

“defendants.”

III.   The Debtors’ Indemnification Obligations.

       22.      The Debtors have indemnification obligations to the Individual IOI Defendants.

The potential claims under the indemnities are significant and include the costs of defending the

Elkhart Litigation.

       23.      The Debtors have indemnification obligations to Individual IOI Defendant Wikel

under that certain engagement letter entered into by and between the Debtors and Huron

Consulting Services LLC, dated July 13, 2019 (the “Huron Agreement”). Under the Huron

Agreement, the Debtors agreed to “indemnify and hold [Mr. Wikel] harmless against all costs,

fees, expenses, damages, and liabilities (including reasonable defense costs and legal fees),

associated with any legal proceeding or claim brought against [Mr. Wikel] by a third party . . .

arising from or relating to . . . [his] engagement.”

       24.      The Debtors have indemnification obligations to Individual IOI Defendant

Daileader under that certain Independent Director Agreement, effective as of July 13, 2019 (the

“Daileader Agreement”). Under the Daileader Agreement, the Debtors agreed to “indemnity and

hold harmless [Mr. Daileader] to the fullest extent authorized by Delaware law or any other

applicable law or rule against all Expenses,” which include “expenses, liabilities and losses

(including, without limitation, attorneys’ fees, retainers, expert and witness fees, disbursements

and expenses of counsel, judgments, fines, excise taxes or penalties and amount paid or to be paid

in settlement)” “in any Proceeding by reason of the fact that [Mr. Daileader] . . . is or was an

independent Director of the [Debtors].”


                                                   8
                 Case:20-80014-swd              Doc #:1 Filed: 09/10/19               Page 9 of 16




        25.       In addition, under the Bylaws of Interlogic Outsourcing, Interlogic Outsourcing has

a duty to indemnify “[e]very person who is or was a Director, Officer or employee of the

Corporation . . . against all liability and reasonable expense incurred by such person in his or her

official capacity, provided that such person is determined . . . to have met the [required] standard

of conduct.”      Consequently, the Debtors have an indemnification obligation for all of the

Individual IOI Defendants.3

        26.       If the Elkhart Litigation continues and is not stayed or enjoined as it relates to the

Individual IOI Defendants, the Debtors’ estate will be harmed and efforts to successfully and

efficiently move through these chapter 11 proceedings, sale process, and claims administration,

will be materially impacted.

        27.       First, the Elkhart Litigation has triggered the Debtors’ various indemnification

obligations. The Debtors are obligated to indemnify all of the Individual IOI Defendants for losses,

including defense costs and damages related to the Elkhart Litigation. The indemnified Individual

IOI Defendants will have claims against the Debtors’ estate for those losses, rendering judgments

against those Individual IOI Defendants a judgment against the Debtors, and allowing the ongoing

litigation costs of the Individual IOI Defendants to dilute or deplete the estate’s resources available

for other creditors.4 Only through the extension of the automatic stay would the Debtors be

protected from the exposure, costs, and distractions associated with this litigation.




3
    The Debtors believe that Mr. Khan’s alleged behavior falls outside of the scope of conduct for which the Debtors’
    indemnity obligations are triggered. Accordingly, the Debtors believe that Mr. Khan is not entitled to
    indemnification. Nevertheless, the Debtors are likely to incur significant legal fees in defending this position.

4
    Nothing contained herein is intended or shall be construed as: (a) an admission that any claim against Debtors is
    valid; (b) a waiver of the Debtors’ or any other party in interest’s rights to dispute any claim on any grounds; (c) a
    promise or requirement to pay any claims; or (d) a waiver of the Debtors’ or other party in interest’s rights under
    the Bankruptcy Code or any other applicable law.



                                                           9
               Case:20-80014-swd             Doc #:1 Filed: 09/10/19              Page 10 of 16




         28.     Second, if the Elkhart Litigation continues against the Individual IOI Defendants,

the Debtors will continue to face burdensome discovery. Further, individual directors, officers,

and management whose full attention to these chapter 11 proceedings, particularly the proposed

sale process and claims administration, is critical, will be distracted by ongoing discovery and by

other proceedings in the Elkhart Litigation, including preparation for summary judgment and then

for trial.

         29.     A stay of the Elkhart Litigation would allow the Debtors’ directors and officers to

focus on their primary responsibility to the Debtors’ stakeholders and shepherd the Debtors

through these chapter 11 proceedings, the proposed sale process, and claims administration.

         30.     Third, allowing the Elkhart Litigation to proceed against the Individual IOI

Defendants while claims against the Debtor Interlogic Outsourcing are stayed risks prejudicing

Interlogic Outsourcing.         Testimony in depositions in which Interlogic Outsourcing does not

participate may create an incomplete record of evidence with respect to Interlogic Outsourcing’s

defenses. Even more problematic, any substantive ruling as to the Individual IOI Defendants will,

as a practical matter, be the law of the case, operative as to all parties, including Interlogic

Outsourcing. Simply put, it is unlikely the Superior Court would depart from a ruling against

Individual IOI Defendants if Interlogic Outsourcing later attempts to present its position on the

same or a similar issue. Thus, the continuation of the Elkhart Litigation could adversely impact

Interlogic Outsourcing’s ability later to defend itself against claims in that litigation.5




5
    And should Interlogic Outsourcing participate in the Elkhart Litigation to avoid such outcomes, this would defeat
    the Congressional intent of the automatic stay.



                                                        10
              Case:20-80014-swd         Doc #:1 Filed: 09/10/19        Page 11 of 16




                                         Claims for Relief

                          Count I: Section 362 Declaratory Judgment

       31.     The Debtors repeat and re-allege each and every allegation contained in the

preceding paragraphs and incorporates them by reference as though fully set forth herein.

       32.     The Debtors seek an order staying the Elkhart Litigation until completion of the

Debtors’ chapter 11 process, pursuant to sections 362(a)(1) and 362(a)(3) of the Bankruptcy Code.

       33.     The extension of the stay is warranted because the Elkhart Litigation is an effort to

evade the proscriptions of section 362 of the Bankruptcy Code, which seeks relief against the

Debtors and the Debtors’ assets.

       34.     The extension of the stay is further warranted and necessary because continuation

of the Elkhart Litigation against the Individual IOI Defendants exposes the Debtors to

indemnification claims by the Individual IOI Defendants, potentially diluting the property of the

Debtors’ estate available for creditor recoveries and creating an identity of interest between the

Debtors and the indemnified Individual IOI Defendants.       These indemnification obligations also

will force the Debtors to enforce insurance coverage, possibly leading to litigation against the

insurance companies, further depleting the resources of the estate.

       35.     The extension of the stay is further warranted and necessary because continuation

of the Elkhart Litigation against the Individual IOI Defendants means the Debtors, and individuals

key to these chapter 11 proceedings, will continue to face burdensome discovery and litigation

obligations that will distract those individuals from their primary responsibility of shepherding the

Debtors through these chapter 11 proceedings.

       36.     The extension of the stay is likewise warranted and necessary because the

continuation of the Elkhart Litigation against the Individual IOI Defendants may harm Debtor

Interlogic Outsourcing’s ability and opportunity to defend itself in the Elkhart Litigation, including


                                                 11
              Case:20-80014-swd         Doc #:1 Filed: 09/10/19         Page 12 of 16




through substantive rulings that may issue without Interlogic Outsourcing’s input or through

deposition testimony that may be taken on issues relevant to Interlogic Outsourcing’s defense,

without its participation.

       37.     In short, allowing the Elkhart Litigation to continue will drain estate resources and

distract from the Debtors’ efforts to successfully and expeditiously move through these bankruptcy

proceedings, and, thwarting the statutory purpose of these chapter 11 proceedings, fail to provide

the Debtors with a breathing spell from litigation pressures in their efforts to achieve a resolution

that advances the interests of all constituents. Accordingly, the Debtors respectfully submit that

the Court should extend the automatic stay to cover the Individual IOI Defendants.

       38.     Based on the foregoing, the Debtors seek a declaratory judgment extending the

automatic stay against the Individual IOI Defendants pursuant to sections 362(a)(1) and 362(a)(3)

of the Bankruptcy Code.

                             Count II: Section 105 Injunctive Relief

       39.     The Debtors repeat and re-allege each and every allegation contained in the

preceding paragraphs and incorporates them by reference as though fully set forth herein.

       40.     Alternatively, in the event the Court declines to extend the automatic stay, the

Debtors seek an injunction pursuant to section 105 of the Bankruptcy Code barring the continued

prosecution of the Elkhart Litigation against the Individual IOI Defendants until completion of the

Debtors’ chapter 11 process.

       41.     Section 105(a) of the Bankruptcy Code authorizes the Court to issue “any order,

process or judgment that is necessary or appropriate to carry out the provisions of this title.” Relief

under section 105 is particularly appropriate where it would help a debtor confirm a plan of

reorganization and preserve property of the debtor’s estate.




                                                  12
             Case:20-80014-swd          Doc #:1 Filed: 09/10/19         Page 13 of 16




       42.     Here, as discussed above, the continuation of the Elkhart Litigation will diminish and

interfere with the property of the Debtors’ estate and threaten their ability to successfully and

efficiently proceed with these bankruptcy proceedings and the proposed sale process. Thus, the

Court should apply section 105(a) to enjoin the continuation of the Elkhart Litigation against the

Individual IOI Defendants.

       43.     If the Elkhart Litigation is not enjoined, there is a substantial likelihood of

irreparable injuries to the Debtors, which include indemnification obligations to Individual

IOI Defendants (for which, if incurred, the Debtors will have no recourse to reverse); the depletion

of estate resources to enforce applicable insurance coverage to fulfill the Debtors’ indemnification

obligations; the distraction of key personnel from their obligations in these chapter 11 proceedings;

and an adverse impact on Interlogic Outsourcing’s ability and opportunity to defend itself against

the Elkhart Litigation.

       44.     The likelihood of irreparable harm to the Debtors from the continuation of the

Elkhart Litigation far outweighs any risk of harm to the Elkhart Litigation Plaintiffs should the

Court enjoin the Elkhart Litigation until the completion of the Debtors’ chapter 11 process. The

Elkhart Litigation Plaintiffs will suffer no material harm, as they would be free to pursue their

claims against the Individual IOI Defendants at that time.

       45.     The injunctive relief sought will serve the public interest by promoting the Debtors’

speedy and successful conclusion of these chapter 11 proceedings—a benefit to all constituencies,

including the Elkhart Litigation Plaintiffs—and will advance the objective of the automatic stay.

       46.     If the relief sought is granted, there is a substantial likelihood that the Debtors will

prevail on the merits of their request for declaratory relief and for an injunction until completion

of the Debtors’ chapter 11 process. The Court has the authority to grant such relief on this basis.




                                                 13
             Case:20-80014-swd      Doc #:1 Filed: 09/10/19      Page 14 of 16




       47.    Based on the foregoing, the Debtors seek an injunction under section 105 of the

Bankruptcy Code to enjoin the Elkhart Litigation until completion of the Debtors’ chapter 11

process.



                        [Remainder of Page Intentionally Left Blank]




                                             14
               Case:20-80014-swd          Doc #:1 Filed: 09/10/19      Page 15 of 16




                                           Prayer for Relief

       WHEREFORE, the Debtors respectfully demand judgment against the Defendants and

pray for relief as follows:

       (i)      entry of a declaratory judgment that the Elkhart Litigation is stayed pursuant to

section 362 of the Bankruptcy Code and Bankruptcy Rule 7001(9) until completion of the Debtors’

chapter 11 process; and/or

       (ii)     in the alternative, entry of an injunction pursuant to section 105 of the Bankruptcy

Code (and Bankruptcy Rule 7001(7)) enjoining and prohibiting continuation of the Elkhart

Litigation against the Individual IOI Defendants until completion of the chapter 11 process; and/or

       (iii)    such other and further relief as the Court may deem just and proper.



                              [Remainder of Page Intentionally Left Blank]
            Case:20-80014-swd   Doc #:1 Filed: 09/10/19    Page 16 of 16




Dated: September 10, 2019
       South Bend, Indiana
                                   /s/ Andrew T. Kight
                                   Andrew T. Kight
                                   Michael W. Hile
                                   Christine K. Jacobson
                                   JACOBSON HILE KIGHT LLC
                                   The Elliott House
                                   108 East 9th Street
                                   Indianapolis, Indiana 46202
                                   Telephone: (317) 608-1140

                                   - and -

                                   Matthew M. Murphy (pro hac vice admission pending)
                                   Nathan S. Gimpel (pro hac vice admission pending)
                                   Michael Whalen (pro hac vice admission pending)
                                   Matthew Smart (pro hac vice admission pending)
                                   PAUL HASTINGS LLP
                                   71 South Wacker Drive, Suite 4500
                                   Chicago, Illinois 60606
                                   Telephone: (312) 499-6000
                                   Facsimile: (312) 499-6100

                                   Proposed Co-Counsel to the Debtors and Debtors in
                                   Possession




                                        16
